DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recite the term “lower rigidity” in line 1 of claim 16 which is a relative term and renders the claim indefinite. The term “lower rigidity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al (US 20110188787 A1).
Regarding claim 1, Cho teaches an ice pack (pouch 100) comprising: a flexible inner container (internal pack 120), including: a first planar sheet material (first internal part 121) enclosing and sealing a first volume (temperature control spaces R1 and R2); a freezable agent (temperature control members 143 and 145) provided in the first volume; and a flexible outer container (external pack 110), including: a second planar sheet material (second internal part 123) enclosing and sealing a second volume (accommodating space S), said second volume being greater than the first volume (as shown on figure 5), wherein the inner container is provided in the second volume of the outer container (internal pack 120 is provided is located in the inner portion of R2, as shown in figure 2).
Regarding claim 2, Cho teaches the outer container (external pack 110) defining a gap (corresponds to accommodating space S) between the first planar sheet material (first internal part 121) of the inner container (internal pack 120) and the second planar sheet material (second internal part 123) of the outer container (external pack 110). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 3-7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 20110188787 A1) in view of Stegenga (US 7,228,712 B1).
Regarding claim 3, Cho teaches the invention as described above but fails to teach including an insulating material in the gap between the first planar sheet material and the second planar sheet material.

Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the pouch of Cho to include including an insulating material in the gap between the first planar sheet material and the second planar sheet material in view of the teachings of Stegenga to have a predetermined quantity of polymer pellets that are deposited within the cavity of the bag and mixed with the ice pellets such that a homogenous mixture of the ice pellets and the polymer pellets are formed within the cavity to ensure a consistent method of cooling is established. 
Regarding claim 4, the combined teachings teach the insulating material comprising of air (cavity of flexible bag 20, 0017 and as as shown on figure 2 of Stegenga).
Regarding claim 5, the combined teachings teach the insulating material comprising of beads (polymer pellets 26 and ice pellets 23 of Stegenga).
Regarding claim 6, the combined teachings teach wherein the gap (accommodating space S of Cho) includes a vacuum (accommodating space S is empty, as shown on figure 3 of Cho).
Regarding claim 7, the combined teachings teach wherein the freezable agent comprises water (ice pellets 23 of Stegenga). 
Regarding claim 16, the combined teachings teach wherein the first planar sheet material (first internal part 121 of Cho) and the second planar sheet material (second internal part 
Regarding claim 17, the combined teachings teach wherein the first planar sheet material (first internal part 121 of Cho) and the second planar sheet material (second internal part 123 of Cho) are impermeable to air (first and second planar sheet materials 121 and 123 allow internal pack 120 to maintain the temperature within accommodating space S via sealing unit 130, as shown on figure 5 of Cho).
Claim 8 is/are rejected under 35 U.S.C 103 as being unpatentable over Cho et al (US 20110188787 A1) in view of Seiders et al (US 20190071238 A1).
Regarding claim 8, the combined teachings teach the invention as described above but fails to teach the first planar sheet material having a first thickness and the second planar sheet material having a second thickness, wherein the first thickness is less than the second thickness.
However, Seiders teaches the first planar sheet material (insulating layer first portion 2502a) having a first thickness (thickness of 15-30mm, 0123 of Seiders) and the second planar sheet material (insulating layer second portion 2502b) having a second thickness (thickness of 38mm, 0123 of Seiders) wherein the first thickness is less than the second thickness (15-30mm is less than 38mm, 0123 of Seiders).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the pouch in the combined teachings to include a first planar sheet material having a first thickness and the second planar sheet material having a second thickness, wherein the first thickness is less than the second thickness in view of the teachings of Seiders for the .
Claim 9 and 14 is/are rejected under 35 U.S.C 103 as being unpatentable over Cho et al (US 20110188787 A1) in view of Schabron et al (US 20070180847 A1)
Regarding claim 9, Cho teaches the second planar sheet material (second internal part 123 of Cho) including an interior surface facing the second volume (second internal part 123 is facing accommodating place S, the second volume, as shown on figure 2 of Cho).
Cho teaches the invention as described above but fails to teach the interior surface provided with a plurality of ribs or protrusions extending therefrom.
However, Schabron teaches the interior surface (cooler inner surface 5 of Schabron) is provided with a plurality of ribs extending therefrom (cooler inner surface is provided with ribs, as shown on figures 4a and 5a of Schabron).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the pouch of Cho to include the interior surface provided with a plurality of ribs extending therefrom reducing the direct contact between the cooled contents and the inner walls of the cooler, even where the materials used for the inner walls are identical in type and total mass to those of conventional pouches. 
Regarding claim 14, the combined teachings teach the first planar sheet material (first internal part 121 of Cho) including a polyethylene plastic (polyethylene walls of coolers, 0050 of Schabron).
Claim 10-13, and 15 is/are rejected under 35 U.S.C 103 as being unpatentable over Cho et al (US 20110188787 A1) in view of Mitchell (US 6,223,551 B1).
Regarding claim 10, the combined teachings teach the invention as described above but fails to teach the second planar sheet material including at least one planar bonded portion, the at least one planar bonded portion forming an extension from the outer container having rounded corners.
However, Mitchell teaches the second planar sheet material (16, as shown on figure 4 of Mitchell) including at least one planar bonded portion (closure flap 19, shown on figure 8 of Mitchell), the at least one planar bonded portion (closure flap 19 of Mitchell) forming an extension from the outer container having rounded corners (envelope 1 has rounded corners (18), as shown on figure 8 of Mitchell, see figure below). 

    PNG
    media_image1.png
    158
    631
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the pouch in the combined teachings to include a second planar sheet material including at least one planar bonded portion, the at least one planar bonded portion forming an extension from the outer container having rounded corners so that the inner shape is also adhered to the bottom end of the outer envelope to maintain the inner envelope liquid in planar alignment. 
Regarding claim 11, the combined teachings teach wherein the second planar sheet material (16, as shown on figure 4 of Mitchell) is folded on itself in the at least one planar bonded portion (closure flap 19 of Mitchell), the at least one planar bonded portion including an adhesive in a fold (adhesion 21, as shown on figure 1 of Mitchell) of the second planar sheet material.
Regarding claim 12, the combined teachings teach wherein the second planar sheet material (16, as shown on figure 4 of Mitchell) is folded on itself in the at least one planar bonded portion (closure flap 19 and this is adapted to be used to close fully around the otherwise open mouth 20, and as shown on figure 5 of Mitchell), the at least one planar bonded portion including a plastic weld of the second planar sheet material (pack is then welded at its edges with respect to the remaining materials forming the envelope shape, 0025 and as shown on figure 5 of Mitchell).
Regarding claim 13, the combined teachings teach the second planar sheet material (16, as shown on figure 4 of Mitchell) including at least one planar bonded portion (closure flap 19 of Mitchell), the at least one planar bonded portion (closure flap 19 of Mitchell), forming an arcuate extension from the outer container (closure flap 19 extends past envelope 1, as shown on figures 4-8 of Mitchell).
Regarding claim 15, the combined teachings teach the second planar sheet material (second internal part 123) and the first planar sheet material (first internal part 121 of Cho). 
Claim 18 is/are rejected under 35 U.S.C 103 as being unpatentable over Cho et al (US 20110188787 A1) in view of Rivera (US 20080147151 A1).
Regarding claim 18, the combined teachings teach the invention as described above but fails to teach including a textile cover surrounding the flexible outer container.
However, Rivera teaches including a textile cover (outer layers 22 and 24 made out of polychloroprene material, 0022 of Rivera) surrounding the flexible outer container (surrounds thermal pack 12, as shown on figure 2 of Rivera. 
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the pouch in the combined teachings to include a textile cover surrounding the flexible outer container in view of the teachings of Rivera for a thermally insulating material for the outer layers to reduce the heat transfer of thermal pack with the surrounding environment, and as a result improves and prolongs the effectiveness of the thermal pack.
Claim 19 is/are rejected under 35 U.S.C 103 as being unpatentable over Cho et al (US 20110188787 A1) in view of Ochoa Marin (US 20130182975 A1) and in further view of Greene (US 20020095946 A1)
Regarding claim 19, Cho teaches a method of manufacturing an ice pack (pouch 100 of Cho), the method comprising: obtaining a flexible inner container (internal pack 120 of Cho), including: a first planar sheet material (first internal part 121 of Cho) enclosing and sealing a first volume (temperature control spaces R1 and R2 of Cho); a freezable agent (temperature control members 143 and 145 of Cho) provided in the first volume. 
Cho teaches the invention as described above but fails to teach a obtaining a second planar sheet material on a machine roll, the second planar sheet material provided in a tube-shaped configuration, and providing the inner container within the second planar sheet material 
However, Ochoa Marin teaches obtaining a second planar sheet material (second sheet, 2 of Ochoa Marin) on a machine roll (supplied in a continuous reel, 12 of Ochoa Marin), the second planar sheet material provided in a tube-shaped configuration (as shown on figure 3 of Ochoa Marin); and providing the inner container (compartment 4 that stores ice 8 within flexible sheet 3, as shown on figure 2 of Ochoa Marin) within the second planar sheet material (compartment 4 forms part of second sheet 2, as shown on figure 2 of Ochoa Marin) and bonding the perimeter edge for forming a flexible outer container having at least one planar bonded portion (through the closure of opening 7, via adhesive strip 10 bonded to the package, the cooling package is formed, as shown on figure 3 of Ochoa Marin), the at least one planar bonded portion (as shown on figure 3 of Ochoa Marin).
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the pouch in Cho to include a second planar sheet material on a machine roll, the second planar sheet material provided in a tube-shaped configuration, and providing the inner container within the second planar sheet material and bonding the perimeter edge for forming a flexible outer container having at least one planar bonded portion, the at least one planar bonded portion for the person that to cut the packaging to the appropriate size and for the continuous reel to be fitted with pre-cut lines, to facilitate the cutting and the obtainment of the packaging from roll. In both of these cases, the open sides of the packaging obtained from the continuous reel are closed by thermo-welding after making the individual cuts of each packaging.

However, Greene teaches cutting the second planar sheet material (front portion 11 of Greene) to form a rounded perimeter edge (to form a re-closeable fastening mechanism 15, as shown on figure 7 of Greene), and forming an extension (flap 26 of Greene) from the outer container (extends past opening of container, as shown on figure 8 of Greene) having rounded corners (flap 26 on figure 8 of Greene). 
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the pouch in the combined teachings to include cutting the second planar sheet material to form a rounded perimeter edge and forming an extension from the outer container having rounded corners for the user to access the contents of the bag, and the user is able to pull back the flap closure. The front portion of the bag may be slightly wider than the rear portion of the bag to allow the front to be pulled further away once the flap is open. 
Claim 20 is/are rejected under 35 U.S.C 103 as being unpatentable over Cho et al (US 20110188787 A1) in view of Ochoa Marin (US 20130182975 A1), Mitchell (US 6,223,551 B1) and in further view of Stuart (US 20160316772 A1).
Regarding claim 20, the combined teachings teach a method of manufacturing an ice pack (pouch 100 of Cho), the method comprising: obtaining a flexible inner container (internal pack 120 of Cho), including: a first planar sheet material (first internal part 121 of Cho) enclosing and sealing a first volume (temperature control spaces R1 and R2 of Cho); a freezable agent (temperature control members 143 and 145 of Cho) provided in the first volume; obtaining 
The combined teachings teach the invention as described above but fails to teach the at least one planar bonded portion forming an extension.
However, Mitchell teaches the at least one planar bonded portion forming an extension (the closure flap 19 extension of envelope 1, as shown on figure 8 of Mitchell). 
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the pouch in the combined teachings to include at least one planar bonded portion forming an extension for the outer envelope to maintain the inner envelope liquid in planar alignment. 
The combined teachings teach the invention as described above but fails to teach forming at least one concave indentation in the second planar sheet material from the outer container having a rounded corner defined by the at least one concave indentation.
However, Stuart teaches forming at least one concave indentation (concave contours 540, as shown on figure 5 of Stuart) in the second planar sheet material (bottom cooling layer into ice packs 120 and 125 made out of polyethylene, as shown on figure 5 of Stuart), from the 
Therefore, it would have been obvious to a person skilled in the art at the time of invention to modify the pouch in the combined teachings to include forming at least one concave indentation in the second planar sheet material from the outer container having a rounded corner defined by the at least one concave indentation for preventing damage to the item to be cooled and the user. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JERRY-DARYL FLETCHER can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763